—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered September 21, 1995, convicting him of burglary in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the adequacy of his plea of guilty are unpreserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). In any event, we are satisfied that the defendant’s plea of guilty was knowingly, voluntarily, and intelligently entered (see, People v Harris, 61 NY2d 9). Moreover, the defendant knowingly, voluntarily, and intelligently waived his right to appeal as part of the negotiated plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1), which bars review of his remaining contentions. O’Brien, J. P., Thompson, Joy and Gold-stein, JJ., concur.